Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s amendment of the claims filed 8 December 2020 has been entered. Applicant’s remarks filed 8 December 2020 are acknowledged.
CLAIMS 1-202, 204, 207-209, 211, 215, 218-220, 222 AND 227 ARE CANCELLED. CLAIMS 230 AND 231 HAVE BEEN ADDED. CLAIMS 203, 205, 206, 210, 212-214, 216, 217, 221, 223-226 AND 228-231 ARE PENDING.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the claim amendment filed 8 December 2020, the limitations of “wherein the non-A2M protein with a molecular weight of less than 500 kDa is fibrinogen” and “wherein the non-A2M protein with a molecular weight of less than 100 kDa is ATP Binding Cassette Subfamily F Member 1 (ABCF1)” are included in the independent claims 203 and 230, respectively. The new claim elements recited in previous claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 12, 2021